DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-12 are objected to because of the following informalities: In line 1, “A flexible container” should be --The flexible container--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a main bag section that is constructed from a robust semi-rigid material” in line 3. However, the language “robust semi-rigid” is not clear. The robust semi-rigid material is not further defined in the claims and the specification fails to adequately disclose materials that meet the language robust and semi-rigid or some other structural boundaries for ascertaining the scope intended by 
Additionally, claim 1 recites the limitation “a flexible container” in line 1. However, the language “robust semi-rigid” in combination with the language “flexible” in the preamble further renders the claim indefinite as it is not clear how the container can be flexible when the main bag section is made of a semi-rigid material. 
Further, claim 4 recites the limitation “selectively gather and tie down the upper portion of the main bag section”. However, the language of claim 4 in combination with the “robust semi-rigid” language of claim 1 further renders the material structure intended by the language of the claims unclear as the metes and bounds of a robust semi-rigid material that is also flexible and capable of being selectively gathered and tied down cannot be ascertained. 
For the purpose of examination, the main bag section will be considered to be constructed from a material that allows the container to have flexibility. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2004-256139 A, hereinafter Kato) in view of Bishop et al. (US 5,078,096 A, hereinafter Bishop).
Regarding claim 1, Kato teaches a flexible container capable of containing bulk garden products, with the flexible container comprising:
(a) a main bag section that is constructed from a material that allows the container to have flexibility, wherein the main bag section has a base (2) and one or more side portions (3) that securely engage the base, wherein each of the side portions has an upper portion, wherein the base and the side portions are together shaped to define an inside portion for containing the bulk garden products, and wherein the side portions define at least one outside wall; and 
(b) an elongate top section (5) that is constructed from a flexible material, wherein the elongate top section securely engages the upper portion of the main bag section, wherein the elongate top section is shaped to define an opening, and wherein the elongate top section is adapted to be selectively moved between an open configuration that enables access through the opening into the inside portion of the main bag section, and a closed configuration that blocks the opening and protects the bulk garden products in the inside portion of the main bag section against outside elements (Fig. 1, 2a-2d and Translation: page 2 line 39-page 3 line 1).
Kato fails to specifically teach the elongate top section being constructed form a tarpaulin material. However, Kato discloses that the elongate top section is constructed of a material that is thinner than the material of the main body section and of a material that is the same or different than the material of the main body section (page 2 lines 48-51). Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the elongate top section of Kato of any desirable or suitable material that is thinner than the material of the main body 
Kato also fails to teach two or more sets of bag tie members securely engaging the main bag section, wherein each of the sets is spaced apart from each other about the side portions of the main bag section, and wherein the sets of said bag tie members are adapted to selectively gather and tie down the elongate top section in the open configuration and, thus, to enable clear and ready access into the inside portion of the main bag section containing the bulk garden products. Bishop teaches a collapsible container having an inside portion and closure sections (30) configured to be selectively moved between an open configuration that defines an opening and enables access through the opening into the inside portion and a closed configuration that blocks the opening (FIG. 1, 2, 4). Bishop further teaches that it is known and desirable to provide two more sets of tie members (32, 33) adapted to selectively gather and tie down the closure sections in the open configuration to enable clear and ready access into the inside portion of the container (column 5 lines 20-33 and FIG. 1, 2, 4, 8).
Accordingly, one having ordinary skill in the prior art before the effective filing date of the claimed invention would have found it obvious to modify Kato by additionally providing two or more sets of bag tie members securely engaging the main bag section, wherein each of the sets is spaced apart from each other about the side portions of the main bag section, and wherein the sets of said bag tie members are adapted to selectively gather and tie down the elongate top section in the open configuration and, thus, to enable clear and ready access into the inside portion of the main bag section 
Regarding claim 2, Kato as modified by Bishop teaches the container of claim 1 above, wherein each of the sets of said bag tie members comprises an outer tie member (32) and a corresponding inner tie member (33) adapted to be selectively and securely tied to said outer tie member; wherein said outer tie member is secured to the outside wall; and wherein the corresponding inner tie member is secured to the inside portion of the main bag section (Bishop: column 5 lines 20-33 and FIG. 1, 2, 4, 8).
Regarding claim 3, Kato as modified by Bishop teaches the container of claim 2 above, wherein each of the sets of bag tie members comprise a loop member (33) and a cord member (32) and wherein each said cord member is adapted to be selectively and securely tied to said corresponding loop member (Bishop: column 5 lines 20-33 and FIG. 1, 2, 4, 8).
Bishop discloses and depicts the outer tie member being the cord member and the inner tie member being the loop member. However, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to switch the cord member and the loop member such that the outer tie member comprises the loop member and the inner tie member comprises the cord member. Such a modification merely switches the position of the two parts of the tie members which has no bearing on the operation of the tie members and thus, merely amounts to an obvious matter of design choice. 
Regarding claim 4, Kato as modified by Bishop teaches the container of claim 1 above, wherein each of the side portions has a middle portion that is located about midway between the upper portion and the base, and wherein the sets of said bag tie members comprise: two or more top sets of said bag tie members that securely engage the upper portion of the main bag section, wherein the top sets of said bag tie members are adapted to selectively gather and tie down the elongate top section as aforesaid (Bishop: column 5 lines 20-33 and FIG. 1, 2, 4, 8, see rejection of claim 1 above). 
Kato as modified by Bishop fails to additionally teach two or more middle sets of said bag tie members that securely engage the middle portion of the main bag section, wherein the middle sets of said bag tie members are adapted to, after about half of the bulk garden products have been emptied from the main bag section, selectively gather and tie down the elongate top section as aforesaid and, also, selectively gather and tie down the upper portion of the main bag section when the elongate top section is in the open configuration and thus, enable continued clear and ready access to any products remaining in the inside portion of the main bag section. However, Kato teaches that it is known and desirable in the prior art to configure the main bag section to have a selectively adjustable capacity that can be increased or decreased as necessary by folding the main body section (Translation: page 1 lines 45-47, page 4 lines 9-12 and Fig. 1, 2).  
Accordingly, one having ordinary skill in the prior art before the effective filing date of the claimed invention would have found it obvious to further modify Kato by additionally providing two or more middle sets of bag tie members that securely engage the middle portion of the main bag section, wherein the middle sets of said bag tie 
 Regarding claim 5, Kato as modified by Bishop teaches the container of claim 1 above, wherein the side portions comprise four side panels defining four corners, one each between adjacent ones of the four side panels, such that the inside portion is substantially rectangular (Kato Translation: page 2 lines 40-46) but fails to specifically teach at least four of said sets of said bag tie members. However, it would have been well within the level of ordinary skill in the art to provide any reasonable number of sets of said bag tie members that would be sufficient for adequately securing the elongate top section in the open configuration. Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide each of the four side panels of Kato with at least one of the sets of the bag tie members, so that each respectively adjacent portion of the elongate top section can be adequately secured in the open configuration. 
Regarding claim 6, Kato as modified by Bishop teaches the container of claim 5 above, but fails to specifically teach at least one of said at least four of said sets securely engaging the main bag section adjacent each of said four corners. However, it would have been well within the level of ordinary skill in the art to position each of the sets of bag tie members at any reasonable location on each respective side panel that 
Regarding claim 7, Kato as modified by Bishop teaches the container of claim  1 above, wherein the elongate top section is provided with one or more top tie members (7) to selectively secure the elongate top section in the closed configuration (Kato: FIG. 7).
Regarding claim 8, Kato as modified by Bishop teaches the container of claim 7 above, but fails to teach the top tie members comprising a top loop member and a top corn member that is adapted to be selectively and securely tied to said lop look member to secure the elongate top section in the closed configuration. However, Bishop teaches that gathered material is known in the prior art to be secured by tie members comprising a loop member and a cord member (column 5 lines 20-33 and FIG. 1, 2, 4, 8).
Accordingly, one having ordinary skill in the art would before the effective filing date of the claimed invention would have found it obvious to replace the top tie members of Kato with a tie member comprising a loop member and a cord member, as suggested by Bishop, as the substitution of one known tie member for an alternative known tie member to achieve he equivalent result of providing a means for securing the 
Regarding claim 9, Kato as modified by Bishop teaches the container of claim 1 above, but fails to specifically teach the container being adapted to contain about one cubic yard of the bulk garden products. However, it would have been obvious and well within the level of ordinary skill in the art to modify the size of the container of Kato in order to obtain the product capacity as claimed, as a change in size is not patentably distinct over the prior art absent persuasive evidence the particular size is significant. Further, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Regarding claim 11, Kato as modified by Bishop teaches the container of claim 1 above, wherein the container is configured such that it is capable of use with a flatbed truck and with forks of a forklift, and wherein the flexible container father comprises two or more lifting hoops (6) securely engaging the main bag section such that the flexible container is capable of being selectively carried and suspended by the lifting hoops by the forms of the forklift while being loaded onto and off from the flatbed truck. 
Regarding the functional limitations of the claim, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from 
	Regarding claim 12, Kato as modified by Bishop teaches the container of claim 1 above, wherein the container is configured such that it is capable of use with a flatbed truck but fails to specifically teach the container being sized and shaped to contain about one cubic yard of the bulk garden products such that three of said flexible containers are capable of fitting across a width of the flatbed truck. However, it would have been obvious and well within the level of ordinary skill in the art to modify the size of the container of Kato in order to obtain the product capacity as claimed, as a change in size is not patentably distinct over the prior art absent persuasive evidence the particular size is significant. Further, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Bishop, as applied to claim 1 above, and further in view of Cavenagh et al. (US 2012/0193354 A1, hereinafter Cavenagh).
Regarding claim 10, Kato as modified by Bishop teaches the container of claim 1 above, but fails to teach the outside wall presenting advertising media. Cavenagh teaches an analogous flexible container and further teaches that it is known in the prior art to provide an outside wall of the container with a logo (paragraph 52) for advertising and marketing purposes. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kato by additionally providing the outside wall with a logo, as taught by Cavenagh, for advertising and marketing purposes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734